Title: To Thomas Jefferson from J. Phillipe Reibelt, 2 February 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 2 Fevr. 1805.
                  
                  J’ai resu hier soir Votre billet du 31 du passè, par le quel Vous demandez:
                  1) 2 Exemplaires du Nouv. Testament &c. sur le text grec
                  2) 11 petits Ouvrages latins, d’edition Elzevir
                  3) 1 Ex. de la Bible in 8vo., qui est annonceè a la page 58 du Catal. de fond de l’an XII de la Maison a Paris. 
                  Conformement a çes Ordres
                  
                     No.
                  
                  ad 1) J’ai fait partir aujourd hui les 2 Exempl. du Nouv. Testament—a 80 Cents-st 160–Cents 
                  2) Je Vous enverais demain ou Apres demain ces petits Ouvrages Latins—
                  3) Je Vous observe, que çette Bible n’a pas encore parue—et que—aussitot que j’en recevrai, je m’empresserais de Vous presenter l’Exemplaire, que Vous desirez 
                  N’aimerez Vous pas d’avoir un plan de la Ville de Rome en 4 feuilles in Gr. folio—a 50 Cents le tout, et: Europe—Asia—Africa et America—Poly,—Glotta—Linguarum Genealogiam, cum Litteris, Scribendique Modis exhibens in 4 feuilles in 4to.—à 10 Cents l’ensemble. 
                  Daignez Agreer mes profonds respects. 
                  Le Depot Americ. General de Levrault, Schoell et Comp. Imprim. Libraires a Paris
                  
                     Reibelt 
                     
                  
               